Citation Nr: 1031432	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  09-15 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
50 percent for the Veteran's posttraumatic stress disorder.
  
2.  Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1971 to June 1974.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) which denied service connection for 
posttraumatic stress disorder (PTSD).  In October 2008, the RO 
denied a total rating for compensation purposes based on 
individual unemployability.  In September 2009, the RO granted 
service connection for PTSD, assigned a 30 percent evaluation for 
that disability; and effectuated the award as of February 4, 
2008.  In January 2010, the RO increased the evaluation for the 
Veteran's PTSD from 30 to 50 percent and effectuated the award as 
of February 4, 2008.  

The Board observes that the Veteran has appealed from the initial 
evaluation assigned for his service-connected PTSD.  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) addressed a similar appeal 
and directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, the 
Board has framed the issue as entitlement to an initial 
evaluation in excess of 50 percent for the Veteran's PTSD.  The 
Veteran is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities are the same regardless of how the 
issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that his PTSD has increased in severity and 
renders him unable to secure and follow any form of substantially 
gainful employment.  
In reviewing the record, the Board observes that the Veteran's 
PTSD has apparently increased in severity.  A November 2009 
psychological evaluation from R. J. O., Ph.D., notes that the 
Veteran's spouse had recently died.  Dr. O, concluded that the 
Veteran's PTSD rendered him "incapable of acquiring and 
maintaining sustained gainful employment."  He advanced a Global 
Assessment of Functioning (GAF) score of 47.  

The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the apparent 
increase in the Veteran's PTSD symptomatology, the Board finds 
that an additional VA examination for compensation purposes would 
be helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all post-service 
treatment of his PTSD after January 2008 
including the names and addresses of all 
health care providers.  Upon receipt of the 
requested information and the appropriate 
releases, contact R. J. O., Ph.D., and all 
other identified health care providers and 
request that they forward copies of all 
available clinical documentation pertaining 
to treatment of the Veteran, not already of 
record, for incorporation into the record.  

2.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment after January 2008, not already 
of record, be forwarded for incorporation 
into the record.  

3.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
for compensation purposes in order to 
determine the current nature and severity 
of his PTSD.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

4.  Then readjudicate the Veteran's 
entitlement to an initial evaluation in 
excess of 50 percent for his PTSD and a 
total rating for compensation purposes 
based on individual unemployability.  If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
J.T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

